Title: To Benjamin Franklin from Freegift Arnold, 30 April 1782
From: Arnold, Freegift
To: Franklin, Benjamin


Honoured Sir
L’Orient 30th Apl. 1782
I must take the liberty to claim your Honours attention while I relate my unhappy Situation: not doubting but the singular circumstances with which it is Attended, will, in some Measure apologize for my troubling your Honour at this time.
I have been an Officer in the service of the Congress since the commencement of the present War was a Midshipman in the Alfred with Capt Hinman when at this place in 1777. was taken in sd Ship in March 1778. immediately after obtaining my liberty & ariving at Boston which was 1st Octr. 1778, I went on board the Alliance frigate Capt Landais. & sailed from this port in Augt 1779 in Compy. Capt Jones &Ca. on a Cruize, was put on board a prize 5th Sept. & on the 18th was taken Prisoner & carried to Forton Prison, where I remained untill the 5th Inst. when I found means to effect my escape, after having Experienced more than 30 Mo. imprisonment attended with all the Distresses & Cruelties which a Barbarous & Inhuman Enemy could inflict—
Previous to the Sailing of the Alliance I empowered Mr. Moylen to receive what Prize Money might become due to me, & at the same time received a trifling sum from him: on my arrival here was informed that, (notwithstanding several of our Prises were sold here) not a farthing had been paid; Mr. Moylan being absent, & no American Vessels in want of Seamen was under the necessity to take lodgings in hopes of receiving some assistance from Mr. Moylen on his return; but being infomed from him that he cannot assist me without your Honours Orders, and being not only indebted to Mr. Moylen the sum of Seventy Livers, but also for three weeks subsistence since my arival at this place, and not having a farthing of Money, must beg the favour of your Honour to Order me a trifling Sum, to be deducted out of my Wages should there be no prize Money Due, which will be esteemed a particular favour confered on—Hond Sir Your most Obt Hbl Servt.
Freegift. Arnold
Honble. B. Franklin Esqr.
 
Addressed: The Honble. B. Franklin Esqr / Minister Plenipotentiary / from the United States of / America / at / Passey— / prés Paris
Notation: Arnold Freeight, L’orient 30. Apl. 1782.
